Case 1:20-cv-00472-DKW-KJM Document 9 Filed 11/25/20 Page 1 of 3                     PageID #: 56




                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

     RICHARD CALDARONE,                            Case No. 20-cv-00472-DKW-KJM

                Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                   MOTION FOR RECUSAL
         v.

     RONALD CALDARONE, DAVE
     STRACHMAN, AND GEORGE
     CAPELLO,

                Defendants.


        On November 19, 2020, Plaintiff Richard Caldarone filed a motion asking

 for the recusal of the undersigned because the Court has issued decisions

 unfavorable to him. Dkt. No. 8. For the reasons discussed below, Caldarone’s

 motion for recusal is DENIED.

        Caldarone appears to bring his motion for recusal, Dkt. No. 8, under 28

 U.S.C. § 455(a),1 which provides, “[a]ny justice, judge, or magistrate judge of the

 United States shall disqualify himself in any proceeding in which his impartiality



 1
  Recusal may also be sought under 28 U.S.C. § 144. But Caldarone’s motion will not be
 considered under Section 144 because it was not accompanied by an affidavit stating the “facts
 and reasons” that “the judge before whom the matter is pending has a personal bias or
 prejudice.” Id. Though Caldarone titles his motion, “Affidavit” and refers to it as an
 “affidavit/declaration,” Dkt. No. 1 at 1–2, that does not make it so. Because the same was not
 dated nor sworn under penalty of perjury, it does not operate as an affidavit. See 28 U.S.C.
 § 1746.
Case 1:20-cv-00472-DKW-KJM Document 9 Filed 11/25/20 Page 2 of 3             PageID #: 57




 might reasonably be questioned.” When a motion to recuse is brought under

 Section 455(a), “the motion is addressed to, and must be decided by, the very judge

 whose impartiality is being questioned.” In re Bernard, 31 F.3d 842, 843 (9th Cir.

 1994).

       Caldarone’s sole argument for why recusal is proper is that the undersigned

 has issued decisions unfavorable to him. Dkt. No. 8. Specifically, Caldarone notes

 a 2014 decision in a different case in which the undersigned dismissed Caldarone’s

 complaint for lack of subject matter jurisdiction, see Caldarone v. Otting, Civil No.

 13-00516-DKW-BMK, Dkt. No. 89 (D. Haw. Sept. 22, 2014), and the Court’s

 decision in this case to deny his motion to stay proceedings in a Rhode Island probate

 court. Id. at 1; see also Dkt. No. 7. But an unfavorable judicial decision (or

 several) is not by itself proper grounds for recusal under Section 455(a). See United

 States v. McChesney, 871 F.3d 801, 807 (9th Cir. 2017) (“[j]udicial rulings alone

 almost never constitute a valid basis for a bias or partiality motion” (citing Liteky v.

 United States, 510 U.S. 540, 555–56 (1994)) (internal quotation marks omitted)).

       Recusal due to unfavorable decisions is especially inappropriate here where

 the decisions Caldarone claims demonstrate bias were both based on federal

 jurisdiction.   See Caldarone v. Otting, 616 Fed. Appx. 368 (9th Cir. 2015)

 (affirming dismissal of plaintiff’s claims for lack of subject matter jurisdiction); 28

 U.S.C. § 2283 (prohibiting a federal court from staying state court proceedings


                                            2
Case 1:20-cv-00472-DKW-KJM Document 9 Filed 11/25/20 Page 3 of 3          PageID #: 58




 except in limited circumstances). In other words, both of those decisions were

 compelled by federal jurisdictional law; they were not discretionary decisions which

 may, in some circumstances, be probed for motive.

       As Caldarone has failed to present any other reason why the Court’s

 impartiality may “reasonably be questioned,” his motion for recusal, Dkt. No. 8, is

 DENIED.

       IT IS SO ORDERED.

       DATED: November 24, 2020 at Honolulu, Hawai’i.




 Richard Caldarone v. Ronald Caldarone, Dave Strachman, and George Capello,
 Civil No. 20-00472-DKW-KJM; ORDER DENYING PLAINTIFF’S MOTION
 FOR RECUSAL.


                                          3
